             Case 1:19-cv-09043-PKC Document 5 Filed 09/30/19 Page 1 of 10



Richard M. Garbarini (RG 5496)
GARBARINI FITZGERALD P.C.
250 Park Ave, 7th Floor
New York, New York 10177
Phone: (212) 300-5358
Fax: (888) 265-7054

Attorney for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 SIMON J. BURCHETT PHOTOGRAPHY, INC.,                             Case No.: 19-cv-9043

                                    Plaintiff,                     ECF CASE

                         v.                                        FIRST AMENDED COMPLAINT AND
                                                                   JURY DEMAND FOR DAMAGES FOR
 FREIGHTWAVES, INC.,                                               COPYRIGHT INFRINGEMENT

                                     Defendant.
 --------------------------------------------------------------x

        Plaintiff SIMON J. BURCHETT PHOTIPGRAPHY, INC., by and through the

undersigned counsel, brings this First Amended Complaint and Jury Demand against defendant

FREIGHTWAVES, INC. for damages based on copyright infringement and related claims

pursuant to the Copyright Act and Copyright Revisions Act, 17 U.S.C. §§ 101, et seq. (“the

Copyright Act” or “Act”) and the Digital Millennium Copyright Act, 17 U.S.C. §§ 1201-05 (the

“DMCA”). Plaintiff alleges below, upon personal knowledge as to itself, and upon information

and belief as to other matters so indicated.

                                     JURISDICTION AND VENUE

        1.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 (federal

question jurisdiction) and 1338(a) (jurisdiction over copyright actions).

        2.       A plaintiff may bring a case in: “(2) a judicial district in which a substantial part

of the events or omissions giving rise to the claim occurred. . . ;or (3) if there is no district in
             Case 1:19-cv-09043-PKC Document 5 Filed 09/30/19 Page 2 of 10



which an action may otherwise be brought . . . a judicial district in which any defendant is

subject to the court’s personal jurisdiction with respect to such action.”28 U.S.C. § 1391(b)(1)-

(3).

        3.       At bar, a substantial part of the events or omissions giving rise to the claim

occurred in this Judicial District.

        4.       CPLR § 302 (a)(3) authorizes this Court to exercise jurisdiction over

nondomiciliaries who commit a tortious act without the state causing injury to person or property

within the state, except as to a cause of action for defamation of character arising from the act, if

it: (i) regularly does or solicits business, or engages in any other persistent course of conduct, or

derives substantial revenue from goods used or consumed or services rendered, in the state, or

(ii) expects or should reasonably expect the act to have consequences in the state and derives

substantial revenue from interstate or international commerce.

        5.       At bar, defendant reproduced, distributed, and publicly displayed the copyrighted

image at issue without license or authority from Tennessee. This is a tortious act committed

without the state.

        6.       Defendant claims on its website:

                        “FreightWaves was founded to provide transparency and risk-management
                        products to the freight markets. As the leading provider of aggregated
                        data-sets across the North American freight markets, FreightWaves' SaaS
                        platform helps companies take action based on the signals in the market.
                        FreightWaves.com is the highest rank news and commentary site in the
                        industry and the firm is introducing a freight futures product which will
                        help participants derisk their exposure to trucking spot rates.”

        7.       Defendant’s revenue is generated predominantly from advertising deals made

with corporations in this Judicial District, and bonds which were floated by companies in this

Judicial District.




                                                    2
              Case 1:19-cv-09043-PKC Document 5 Filed 09/30/19 Page 3 of 10



         8.       Upon information and belief, without New York support, defendant could not

exist.

         9.       Defendant obviously derives substantial revenue from this Judicial District.

         10.      The copyrighted image at issue was used by defendant to promotes its

international property relocation to New York.

         11.      The copyright owner resides in New York, NY, and the injury was felt in this

Judicial District.

         12.      Defendant was served with a notice to cease and desist, but refused. It was, and

is, aware that its tortious acts have had consequences in this state. Further, defendant derives

substantially all of its revenue from interstate or international commerce.

         13.      Jurisdiction is conferred over defendants pursuant to CPLR 302(3)(i) and (ii).

                                           DUE PROCESS

         14.      There are no due process concerns in light of the fact that defendant committed an

intentional tort that it knew had an effect in this Judicial District.

         15.      Defendant frequently contracts with companies in this Judicial District such that it

reasonably knows it may be haled into this forum.

                                              PARTIES

         16.      Plaintiff SIMON J. BURCHETT PHOTOGRAPHY, INC. is a New York

corporation with a headquarters located in Manhattan, New York.

         17.      As per defendant’s SEC filings, defendant FREIGHTWAVES, INC. is a

Delaware corporation with a headquarters located at 405 Cherry Street, Chattanooga, TN 37402.




                                                    3
          Case 1:19-cv-09043-PKC Document 5 Filed 09/30/19 Page 4 of 10



                                                 FACTS

       18.     Plaintiff is the beneficial owner, by assignment, of the copyrighted image at issue

here which is an aerial image of the container ship CSCL Long beach titled “_L4A3052” - U.S.

Copyright Registrations No. VA 2-036-532 (the “Copyrighted Image”). See Exhibits 1 and 2.

       19.     A true and correct copy of the Copyrighted Image appears below.




       20.     Plaintiff is owned solely by Simon Burchett, a world-renowned photographer who

has been honored with many awards and accolades.

       21.     Mr. Burchett is accredited as a master photographer by the Master Photographers

Association (the “MPA”) in England. To become accredited, a photographer must: (i) have

professional liability insurance, (ii) show a substantial history of professional work, (iii) provide

a detailed client list, (iv) produce a curriculum vitea, and (iv) pass an interview.




                                                  4
          Case 1:19-cv-09043-PKC Document 5 Filed 09/30/19 Page 5 of 10



       22.     In July 2019, Mr. Burchett won the very prestigious Gold Medal at the MPA’s

professional photographers competition. This is a national competition conducted by the MPA

which is open to all professional photographers. There are in excess of 1,000 images submitted

to each competition.

       23.     Plaintiff also won the Silver Medal at the Master Photographers Association

competition in 2018.

       24.     Defendant claims on its website:

                       “FreightWaves is a data and content forum that provides market
                       participants with near-time analytics on the state of the freight market and
                       tools that provide actionable outcomes.

                       Unlike tech-enabled companies that come into the freight markets with the
                       goal of disintermediation, FreightWaves is focused on empowering
                       incumbents and emerging firms with information that give them an edge.”

       25.     Defendant, without license or registration, copied the Copyrighted Image, then

made it publicly available on its website. See below:




       26.     Defendant’s use of the Copyrighted Image was, and is, purely commercial.

       27.     Plaintiff discovered the defendant’s infringing use of the Copyrighted Image in or

about June, 2019, after significant due diligence and, frankly, a lot of luck.




                                                  5
            Case 1:19-cv-09043-PKC Document 5 Filed 09/30/19 Page 6 of 10



        28.     On or about June 22, 2019, plaintiff sent, through counsel, a notice to defendant

demanding it cease and desist any further use of the Copyrighted Image. Defendant elected to

ignore the notice. See Exhibit 3.

        29.     This alone entitles plaintiff to enhanced damages pursuant to 17 U.S.C. 504(c)(2).

        30.     Defendant’s blatant disregard in licensing the Copyrighted Image prior to

commercial use also entitles plaintiff to enhanced damages pursuant to 17 U.S.C. 504(c)(2).

        31.     Defendant has infringed plaintiff’s right to copy, distribute, and publicly display

the Copyrighted Image pursuant to 17 U.S.C. § 106. Plaintiff is entitled to its actual damages, as

well as defendant’s profit in excess of plaintiff’s actual damages. Alternatively, plaintiff may

elect enhanced statutory damages, plus its reasonable attorneys’ fees, costs, pre/post judgment

interest.

        32.     The defendant did not include plaintiff’s name, the title of the Copyrighted Image,

its author, or information about the terms and conditions of use of the Copyrighted Image. This

made it nearly impossible to locate.

        33.     Defendant’s failure to include any copyright management information is a

violation of 17 U.S.C. § 1202 – the DMCA. Plaintiff is entitled to up to $25,000 for each

violation of the DMCA pursuant to Section 1203 of the DMCA.

                                  FIRST CLAIM FOR RELIEF
                                 COPYRIGHT INFRINGEMENT

        34.     Plaintiff incorporates the allegations contained in the preceding paragraphs as if

set forth here at length here.

        35.     It cannot be disputed that the plaintiff has a valid, registered copyright, and owns

all rights to the Copyrighted Image.




                                                  6
          Case 1:19-cv-09043-PKC Document 5 Filed 09/30/19 Page 7 of 10



       36.     Defendant without license or authority from plaintiff, reproduced, publicly

displayed, and/or distributed plaintiff’s Copyrighted Image.

       37.     Defendant copied and publicly displayed the Copyrighted Image solely for the

purpose of commercial gain.

       38.     Defendant refused to cease and desist after two demands from plaintiff’s counsel.

       39.     It has been over three-months since the notice was served on defendant by

plaintiff’s counsel, yet defendant has continued to ignore its legal obligations.

       40.     Only an Order of this Court will force the defendant to comply.

       41.     Should plaintiff elect an award of statutory damages, only an award at the top of

the statutory scale will serve as a deterrent to defendant.

       42.     At all times relevant to this First Amended Complaint, defendant’s use of the

Copyrighted Image was not used for criticism, comment, news reporting, teaching, scholarship,

or research.

       43.     At all times relevant to this First Amended Complaint, defendant’s use was not

transformative.

       44.     Defendant elected to reproduce, distribute, and/or publicly display plaintiff’s

Copyrighted Image, using the entirety of the image, without a license.

       45.     As a direct and proximate result of defendant’s infringement of plaintiff’s

exclusive rights to the Copyrighted Image as set forth in Section 106 of the Act, plaintiff has

incurred damages, and requests an award of plaintiff’s actual damages, and defendant’s profits in

excess of plaintiff’s actual damages. Plaintiff may also elect to recover a statutory damage

award. Defendant’s acts were in reckless disregard of plaintiff’s rights, and plaintiff is entitled to

enhanced damages of up to $150,000 pursuant to 17 U.S.C. § 504(c)(2).




                                                  7
          Case 1:19-cv-09043-PKC Document 5 Filed 09/30/19 Page 8 of 10



                            SECOND CLAIM FOR RELIEF
                      VIOLATION OF DMCA OF 1998, AS AMENDED,
                                 17 U.S.C. §§ 1201-05.

        46.     Plaintiff incorporates the allegations contained in the preceding paragraphs as if

set forth at length here.

        47.     Section 1202 provides in part: (b) [n]o person shall, without the authority of the

copyright owner or the law - (1) intentionally remove or alter any copyright management

information, [or] (3) distribute . . . works [or] copies of works . . . knowing that copyright

management information has been removed or altered without authority of the copyright owner

or the law, knowing, or having reasonable grounds to know, that it will induce, enable, facilitate,

or conceal an infringement of any right under this title. 17 U.S.C. § 1202(b).

        48.     The DMCA states: “[d]efinition.—As used in this section, the term ‘copyright

management information’ means any of the following information conveyed in connection with

copies or phonorecords of a work or performances or displays of a work, including in digital

form, except that such term does not include any personally identifying information about a user

of a work or of a copy, phonorecord, performance, or display of a work: (1) The title and other

information identifying the work, including the information set forth on a notice of copyright. (2)

The name of, and other identifying information about, the author of a work. (3) The name of, and

other identifying information about, the copyright owner of the work, including the information

set forth in a notice of copyright. (4) . . . the name of, and other identifying information about, a

performer whose performance is fixed in a work other than an audiovisual work. (5) . . . the

name of, and other identifying information about, a writer, performer, or director who is credited

in the audiovisual work. (6) Terms and conditions for use of the work. (7) Identifying numbers

or symbols referring to such information or links to such information. (8) Such other information




                                                  8
            Case 1:19-cv-09043-PKC Document 5 Filed 09/30/19 Page 9 of 10



as the Register of Copyrights may prescribe by regulation, except that the Register of Copyrights

may not require the provision of any information concerning the user of a copyrighted work.” 17

U.S.C. § 1202(C); S.Rep. No. 105-190 (1988), note 18.

       49.      Plaintiff always distributes its copyrighted images, including the Copyrighted

Image here, with embedded copyright management information which includes the title of the

image, author, label, and copyright owner.

       50.      Defendant removed plaintiff’s copyright management information (“CMI”), and

copied, publicly displayed, and/or distributed the Copyrighted Image without this CMI.

       51.      Defendant has continued, for months, after the first notice to display the

Copyrighted Image with no CMI.

       52.      Defendant did the forgoing with the intent to conceal the infringement.

       53.      Plaintiff seeks award of statutory damages for each violation of Section 1202 of

the DMCA in the sum of $25,000.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment against defendant, and awarding plaintiff as

follows:

           1.    restitution of defendant’s unlawful proceeds in excess of plaintiff’s
                 compensatory damages;

           2.    compensatory damages in an amount to be ascertained at trial;

           3.    a statutory damage award, including all penalties authorized by the Copyright
                 Act (17 U.S.C. §§ 504(c)(1), 504(c)(2));

           4.    an award of up to $25,000 in statutory damages for each violation by defendant
                 of the DMCA, 17 U.S.C. § 1202;

           5.    the reasonable attorneys’ fees and costs incurred by plaintiff in this action (17
                 U.S.C. § 505);



                                                  9
       Case 1:19-cv-09043-PKC Document 5 Filed 09/30/19 Page 10 of 10



       6.      pre- and post-judgment interest to the extent allowable; and,

       7.      such other and further relief that the Court may deem just and proper.

                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues so triable.

Dated: September 30, 2019                      GARBARINI FITZGERALD P.C.
       New York, New York

                                         By:
                                               Richard M. Garbarini (RG 5496)




                                                 10
